DETAILED ACTION
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for allowance of claims 1-14 is that applicant’s claimed invention includes, in part, estimating a current variability of noise in the noisy signal according to the current instantaneous value and a window of previous instantaneous values using a sigma-delta control loop (emphasis added).  

The primary reason for allowance of claims 15-31 is that applicant’s claimed invention includes, in part, a comparator configured to receive a value of the sample and compare the value with a control signal corresponding to an estimate of a variability of noise in the signal, the comparator generating a pulse width modulated (PWM) signal with a duty cycle encoding results of the comparison; - a demodulator operatively connected to the comparator, the demodulator being configured to demodulate the PWM signal and obtain a duty cycle thereof; - an arithmetic module operatively connected to the demodulator, the arithmetic module being configured to generate an error signal corresponding to an error between the duty cycle and a target probability; - 
It is these limitations, expressed in the claimed combination not found, taught or suggested in the prior art, that makes these claims allowable over the prior art.
Levi et al. (US 2012/0041293), the closest prior art, teaches:
A method for determining a threshold for spike detection in a noisy signal in real-time, the method comprising the steps of:
a) receiving the noisy signal (paragraph [0024]; input signal is sampled); 
b) measuring a current instantaneous value of the noisy signal (paragraphs [0024] and [0128]; the variations in the noise level of the signal are observed by spike detection and used to update a classifying (clustering) algorithm in real time, i.e. instantaneous); 
c) estimating a current variability of noise in the noisy signal according to the current instantaneous value and a window of previous instantaneous values (paragraphs [0024], [0069]-[0087] and [0128]; the noise variability is estimated for window based on variations in spike detection using a FWHM value of a Gaussian distribution which is linked to standard deviation by the median absolute deviation); 
d) determining the threshold based on the estimated variability of the noise (paragraphs [0024]-[0025]); and 

Levi et al. further teach the use of an analog to digital converter on the input signal (paragraph [0029]).
However, Levi et al. do not teach estimating a current variability of noise in the noisy signal according to the current instantaneous value and a window of previous instantaneous values using a sigma-delta control loop.

Further, Kiss et al. (US 2015/0074501) teach a sigma delta control loop comprising a comparator (Fig. 2, No. 210) and an arithmetic module (Fig. 2, No. 214).  However, Kiss et al. does not teach the specific relational structure of the sigma delta control loop recited in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652. The examiner can normally be reached Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JCM/           Examiner, Art Unit 2864                                                                                                                                                                                             
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864